DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-13, 20) in the reply filed on 05/14/2021 is acknowledged.
3.	Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/14/2021.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	In line 9 of claim 1, the limitation “holding the substrate substantially laterally fixed” (emphasis added) is subjective, vague and indefinite.  It is unclear from the claim what specific laterally dimension that applicants considered as “substantially laterally fixed”.
In line 6 and 14 of claim 11, the limitation “holding the substrate substantially laterally fixed” (emphasis added) is subjective, vague and indefinite.  It is unclear from the claim what specific laterally dimension that applicants considered as “substantially laterally fixed”.
	Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depends on indefinite claim 1.
In line 12-13 of claim 20, the limitation “holding the device substrate substantially laterally fixed” (emphasis added) is subjective, vague and indefinite.  It is unclear from the claim what specific laterally dimension that applicants considered as “substantially laterally fixed”.
Claim 20 recites the limitation "the substrate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether the phrase “the substrate” I line 4 is refer to “a test substrate” in line 2 or not.
Claim 20 recites the limitation "the substrate" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether the phrase “the substrate” In line 6 is refer to “a test substrate” in line 2 or not.
Claim 20 recites the limitation "the substrate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether the phrase “the substrate” In line 7 is refer to “a test substrate” or a “device substrate”.

Claim 20 recites the limitation "the device substrate" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the device substrate" (occurs two times) in lines 11-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the substrate" (occurs two times) in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether the phrase “the substrate” In line 14-15 is refer to “a test substrate” or a “device substrate”.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0036319 A1), herein refer as Chen (‘319) in view of Hahn (US 2019/0375069 A1)
Regarding to claim 1, Chen (‘319) discloses a method for chemical mechanical polishing, the method comprising:
rotating a polishing pad (200A) about an axis  of rotating (Fig 2, paragraph 0022-0034);
positioning a substrate (300) against the polishing pad (220A), the polishing pad having a polishing-control groove (220) that is concentric with the axis of rotation (Fig 1A-3B Fig 2, paragraph 0035-0041);
oscillating the substrate laterally across the polishing pad such that a central portion of the substrate and the edge portion of the substrate are positioned over the polishing surface of the polishing pad for the first duration such that the central portion of the substrate and the 
Regarding to claim 1, Chen (‘319) fail to explicitly disclose holding the substrate substantially laterally fixed in a position such that the central portion of the substrate is positioned over the polishing surface of the polishing pad and the edge portion of the substrate is positioned over the polishing-control groove for a second duration such that the central portion of the substrate is polished the second duration.  
Hahn teaches holding the substrate substantially laterally fixed in a position such that the central portion of the substrate is positioned over the polishing surface of the polishing pad and the edge portion of the substrate is positioned over the polishing-control groove for a second duration such that the central portion of the substrate is polished the second duration after oscillating the substrate across the polishing pad (Fig 16a-16b; paragraph 0105-0146; Note.  When sweep speed equal to 0, the substrate is at laterally fixe position).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen (‘319) in view of Hahn by teaches holding the substrate substantially laterally fixed in a position such that the central portion of the substrate is positioned over the polishing surface of the polishing pad and the edge portion of the substrate is positioned over the polishing-control groove for a second duration such that the central portion of the substrate is polished the second duration because it is one of the variable that to control the polishing process (See Table 1-Table 5).

Regarding to claim 3, Chen (‘319) discloses the polishing pad (220A) further comprises slurry supply groove (220) (fig 2-3, paragraph 0026-0027).
Regarding to claim 4, Chen (‘319) discloses the slurry supply groove (220) are concentric with the polishing control groove (220 on the outer edge of the pad; See Fig 6).
Regarding to claim 5, Chen (‘319) fails to explicitly disclose the slurry supply groove are narrower than the polishing control groove.  However, Chen (‘319) clearly teaches the polishing pad comprises plurality of slurry supply groove and polishing control groove (Fig 1A-1B, Fig 2, Fig 3).  Hahn discloses the slurry supply groove are narrower than the polishing control groove (See Fig 6a; Note; the groove width in the center of the pad is narrow than the groove width near the edge of the pad).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, by having the slurry supply groove are narrower than the polishing control groove because it is one of the variable that to control the polishing process (See Table 1).
Regarding to claim 6, Chen (‘319) discloses the polishing pad has a single polishing control groove (See Fig 1A-1B, Fig 2, Fig 3; outer most concentric groove).  Hahn also discloses the polishing pad has a single polishing control groove (See Fig 6a; outer most concentric groove).
Regarding to claim 7, Chen (‘319) discloses the polishing pad has exactly two polishing control groove (See Fig 1A-1B, Fig 2, Fig 3; two outer most concentric grooves).  Chen (‘319) 
Regarding to claim 8, Chen (‘319) discloses the polishing control groove is near an edge of the polishing pad (Fig 1A-1B, Fig 2, Fig 3).  Hahn also discloses the polishing control groove is near an edge of the polishing pad (Fig 6a).
Regarding to claim 9, Chen (‘319) discloses the polishing control groove is near a center of the polishing pad (Fig 1A-1B, Fig 2, Fig 3).  Hahn also discloses the polishing control groove is near a center of the polishing pad (Fig 6a).
Regarding to claim 10, Chen (‘319) discloses polishing pad has a first a polishing-control groove near an edge of the polishing pad and a second polishing-control groove near a center of the polishing pad (Fig 1A-1B, Fig 2, Fig 3).  Hahn also discloses polishing pad has a first a polishing-control groove near an edge of the polishing pad and a second polishing-control groove near a center of the polishing pad (Fig 6a).
Regarding to claim 11, Chen (‘319) discloses oscillating the substrate laterally across the polishing pad such that the central portion of the substrate and the edge portion of the substrate are positioned over the polishing surface of the polishing pad for the first duration such that the central portion of the substrate and the edge portion of the substrate are 
Regarding to claim 12, Hahn discloses ratio of the second duration to the sum of the first, second, third and fourth durations and a ratio of the fourth duration to the sum of the first, second, third and fourth durations are selected to provide a desired polishing rate for the edge portion (Fig 16a, 16b).

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2017/0036319 A1) and Hahn (US 2019/0375069 A1) as applied to claims 1-12 above, and further in view of Jindal et al (US 2010/0035527 A1).
Regarding to claim 13, Chen (‘319) and Hahn fail to disclose the polishing control groove is 5 to 30 mm wide.  However, both Chen (‘319) and Hahn disclose the polishing pad having a polishing control groove with some width value.  Jindal disclose the polishing control groove width is between 4 to 5 mm (paragraph 0029; Note: within applicant’s range of 5 to 30 nm wide).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Chen (‘319) and Hahn in view of Jindal by performing routine experiments to obtain optimal value for the width of polishing control groove because it has been held that determination of workable range is not considered inventive.
Allowable Subject Matter
20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 2012/0021673 A1).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713